                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF SOUTH CAROLINA
                                ANDERSON DIVISION
                                  AT ADMIRALTY


In the Matter of the Complaint of )            CIVIL ACTION NO. 8:18-cv-01950-DCC
Mark Schaefer, as Owner of a      )
1987 Sea Ray 300 Sedan Bridge     )
Vessel (HIN SERT5335C787) for )
Exoneration from or Limitation    )
of Liability                      )
______________________________)

           ORDER APPROVING STIPULATION FOR VALUE AND FOR COSTS,
            DIRECTING ISSUANCE OF NOTICE AND RESTRAINING SUITS

       A Complaint having been filed on July 17, 2018 by Plaintiff, Mark Schaefer, as Owner

of a 1987 Sea Ray 300 Sedan Bridge Vessel (HIN SERT5335C787) (the “Vessel”), for

Exoneration from or Limitation of Liability pursuant to 46 U.S.C. §§ 30501-30512 and Rule F of

the Supplemental Rules for Certain Admiralty and Maritime Claims, for any loss of life, bodily

injury, property damage and/or other loss or destruction caused by a fire originating on the

Vessel on or about May 14, 2018 on Lake Hartwell in Anderson, South Carolina as is more fully

described in Plaintiff’s Complaint for Exoneration from and Limitation of Liability (ECF No. 1)

and in Plaintiff’s Amended Complaint filed on October 2, 2018 (ECF No. 17);

       Plaintiff having stated sufficiently plausible facts to state a claim for the relief requested;

       Plaintiff having further stated that, as a result of the fire which is the subject of this

limitation proceeding, the Vessel was heavily damaged and has a salvage value of no more than

$5,000.00, that being, as a consequence, his interest in said vessel, the amount of the limitation

fund to be established for the benefit of claimants is Five Thousand Dollars ($5,000.00); and




 
 
       Plaintiff having deposited with the Court as security for the benefit of the claimants, a

Letter of Undertaking dated July 16, 2018, in the amount of Five Thousand Dollars ($5,000.00),

and for costs, plus interest at the rate of six percent (6%) per annum, executed by Jean Quinn on

behalf of GEICO Marine Insurance Company (ECF No. 4);

       Now, on motion of Plaintiff, through undersigned counsel,

       IT IS ORDERED:

       1.      The above-described Letter of Undertaking is hereby approved;

       2.      The Court, upon motion, shall cause due appraisement of the value of Vessel after

the incident, and/or the appropriate amount of the limitation fund, and may thereupon order the

said security increased or reduced if it finds the amount thereof insufficient or excessive;

       3.      A notice shall be issued by the Clerk of this Court on the form filed herein to all

persons asserting claims with respect to which the Complaint seeks exoneration or limitation

admonishing them to file their respective claims with the Clerk of this Court in writing and to

serve on the attorneys for Plaintiff a copy thereof on or before the 4th day of January, 2019, or be

barred from bringing such claims, and that if any claimant desires to contest either the right to

exoneration from or the right to limitation of liability, he shall file and serve on attorneys for

Plaintiff an Answer to the Complaint on or before said date, unless his claim has included an

Answer to the Complaint, so designated, or be barred from bringing such action;

       4.      The aforesaid notice shall be published in the Anderson Independent Mail once a

week for four (4) successive weeks prior to the date fixed by the Court for the filing of claims as

provided by the aforementioned Rule F;

       5.      Copies of the notice shall also be mailed in accordance with Rule F;




 
 
       6.      The further prosecution of any and all actions, suits and proceedings already

commenced and the commencement or prosecution hereafter of any and all suits, actions or

proceedings, of any nature or description whatsoever, in any jurisdiction, and the taking of any

steps and the making of any motion in such actions, suits or proceedings against Plaintiff, as

aforesaid, the Vessel, or any property of Plaintiff and his underwriters, excepting this action, to

recover damages for in respect of any loss of life, bodily injury, property damage and/or other

loss or destruction caused by or resulting from the aforementioned allision, occasioned or

incurred as a result of the fire originating on the Vessel on or about May 14, 2018, as alleged in

the Complaint, be and they hereby are restrained, stayed and enjoined until the hearing and

determination of this action; and

       7.      Service of this Order as a restraining order may be made through the post office

by mailing a conformed copy thereof to the persons restrained, or to their respective attorneys or,

alternatively, by hand.




                                               s/Donald C. Coggins, Jr.
                                              ____________________________________
                                              UNITED STATES DISTRICT JUDGE



November 14, 2018
Spartanburg, South Carolina
